Case: 21-40524       Document: 00516259214            Page: 1      Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            March 29, 2022
                                     No. 21-40524
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Brian McCuiston,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:04-CR-676-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Brian McCuiston, federal prisoner #14835-064, was convicted of con-
   spiracy to possess with intent to distribute more than 500 grams of metham-
   phetamine and was sentenced to 280 months in prison. In this appeal, he
   challenges the denial of his motion for compassionate release under 18 U.S.C.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40524      Document: 00516259214           Page: 2    Date Filed: 03/29/2022




                                     No. 21-40524


   § 3582(c)(1)(A)(i).
          We review the denial of compassionate release for abuse of discretion.
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court
   abuses its discretion when its decision is based on a legal error or a clearly
   erroneous assessment of the evidence. Id. at 693–94.
          A motion for compassionate release may be granted if, after consid-
   ering the applicable 18 U.S.C. § 3553(a) factors, the district court finds, inter
   alia, that “extraordinary and compelling reasons warrant such a reduction”
   and that a sentence “reduction is consistent with applicable policy state-
   ments issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
   The district court denied relief based on its assessment of the § 3553(a) fac-
   tors and for other reasons. McCuiston has failed to show that the court
   abused its discretion in determining that the § 3553(a) factors did not warrant
   compassionate release. See Chambliss, 948 F.3d at 693–94.
          The judgment is AFFIRMED.




                                          2